Citation Nr: 0117049	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  01-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
July 1949.  He died in August 1981.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
RO which denied service connection for the cause of the 
veteran's death.

The claim here on appeal was previously denied by VA rating 
decisions in December 1981, February 1986, and January 1989.  
The claim was apparently denied in part because the brain 
tumor which led to the veteran's death was not listed in the 
applicable law or regulation as a radiogenic condition.  See 
38 C.F.R. § 3.311b (1988); see also Combee v. Principi, 4 
Vet. App. 78, 94 (1993) (concluding that "VA's 
interpretation that the list of radiogenic diseases [in 
38 C.F.R. § 3.311b] is exclusive, i.e., that a veteran can 
only establish service connection on a direct basis based on 
radiation exposure if the disability is enumerated in that 
list, is reasonable . . . ."); Walls v. Brown, 5 Vet. 
App. 46, 49 (1993) (quoting Combee for the same proposition).  
Subsequent to the earlier denials, however, the United States 
Court of Appeals for the Federal Circuit invalidated section 
3.311b (re-designated 3.311 in February 1994) insofar as that 
section purported to preclude claimants from establishing 
service connection for unlisted radiogenic conditions on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  The law and regulation were thereafter 
amended to clarify that nothing in the law precludes a 
claimant from attempting to establish direct service 
connection for a disability or disease based upon exposure to 
ionizing radiation in service, and that VA's regulatory list 
of radiogenic diseases was no longer to be considered 
exclusive.  See Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446 (codified at 38 U.S.C.A. § 1113(b)); 
Claims Based on Exposure to Ionizing Radiation (Radiogenic 
Diseases), 60 Fed. Reg. 9,627-28 (1995) (codified at 
38 C.F.R. § 3.311).  Moreover, brain tumors were subsequently 
identified as being radiogenic diseases for purposes of 
developing claims under 38 C.F.R. § 3.311.  See 38 C.F.R. 
§ 3.311(b)(2) (2000).  As the claim currently before the 
Board is in part premised on the amended law and regulation, 
which substantially liberalized the requirements for 
establishing service connection for radiogenic conditions, 
the current claim is most properly viewed as a new claim, 
separate and distinct from those that were previously denied 
by VA.  See Spencer v. Brown, 4 Vet. App. 283, 288-90 (1993).  
The Board will therefore review the claim on a de novo basis.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation while on 
active duty in the military.

2.  Right hemispherical brain tumor with temporal lobe 
seizures was diagnosed in June 1973, more than a year after 
the veteran had separated from military service.

3.  Service connection was never established for any 
disability during the veteran's lifetime.

4.  The veteran died in August 1981; according to his death 
certificate, his death was the result of cerebral edema due 
to, or as a consequence of, right cerebral tumor; an autopsy 
revealed that the cause of death was due to marked swelling 
of the right hemisphere of the brain secondary to an 
infiltrating malignant brain tumor (malignant astrocytoma).

5.  The veteran's malignant astrocytoma did not begin in 
service and did not likely develop as a result of the 
veteran's military service, including the in-service 
radiation exposure.


CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred in service, including 
exposure to ionizing radiation, and his fatal malignant 
astrocytoma may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311, 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that the veteran's death should be 
service connected because the veteran was exposed to 
radiation during service and subsequently developed a 
malignant astrocytoma which led to his death.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2000).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2000).  

To establish service connection for the cause of a veteran's 
death, evidence must be presented which in some fashion links 
the fatal disease to a period of military service or to 
already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310, 3.312.  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000) (table).  First, there are certain types of cancer 
that are presumptively service-connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, direct service connection may 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service.  Third, service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
38 C.F.R. § 3.311(b).

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  See 
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  See 38 U.S.C.A. 
§ 1112(c)(3)(A); 
38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk 
activity" means onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki during the period beginning on August 
6, 1945, and ending on July 1, 1946; or internment as a 
prisoner of war of Japan during World War II resulting in an 
opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki.  See 38 U.S.C.A. 
§ 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

VA has established special procedures to follow for those 
seeking compensation for diseases related to exposure to 
radiation in service.  See Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2725 (1984); 38 C.F.R. § 3.311.  This regulation 
provides that: 

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service . . . and it is 
contended the disease is a result of 
exposure to ionizing radiation in 
service, an assessment will be made as to 
the size and nature of the radiation dose 
or doses. When dose estimates provided . 
. . are reported as a range of doses to 
which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed.

Hilkert, 12 Vet. App. at 148; 38 C.F.R. 
§ 3.311(a)(1).

This regulation establishes a series of chronological 
obligations upon both parties.  See Wandel v. West, 11 Vet. 
App. 200 (1998).  First, the claimant must establish that the 
veteran suffered from a radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2).  This disease must manifest within a certain 
time period.  See 38 C.F.R. § 3.311(b)(5).  Once a claimant 
has established a diagnosis of a radiogenic disease within 
the specified period and claims that the disease is related 
to radiation exposure while in service, VA must then obtain a 
dose assessment.  38 C.F.R. § 3.311(a)(1).  After it is 
determined by the dose assessment that the veteran was 
exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration. 38 C.F.R. § 3.311(b); Hilkert, 12 Vet. App. at 
148.

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors 
specified in 38 C.F.R. § 3.311(e) and may request an advisory 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c)(1).  Hilkert, 12 Vet. App. 145 

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  See 
38 C.F.R. § 3.311(c)(1).  This section provides two options: 

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for Benefits shall so 
inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section. 

(ii) If the Under Secretary for Benefits 
determines there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction, in writing, setting forth 
the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1); Hilkert, 12 Vet. App. 148-49 

Since this determination relies heavily on medical and 
scientific findings and analysis, the Under Secretary for 
Benefits may request an advisory opinion from the Under 
Secretary for Health to assist in carrying out the obligation 
imposed by this regulation.  See 38 C.F.R. § 3.311(c)(1) 
(authorizing the Under Secretary for Benefits to request an 
advisory opinion from the Under Secretary for Health).  

In the appellant's case, the veteran's service medical 
records include his July 1949 separation examination report 
which was negative for any defects.  The remaining service 
records are negative for any references to any tumor.

Post-service VA treatment reports show that, in January 1973, 
a temporal lobe seizure was diagnosed.  In February 1973, the 
diagnoses included temporal lobe epilepsy - tumor suspect.  
In March 1973, the diagnoses included temporal lobe mass, 
questionable etiology.  In June 1973, the diagnoses included 
probable mass in the right atrial floor of the right lateral 
ventricle.  A February 1981 VA hospital summary indicates 
that the diagnosis was large right hemispherical tumor, no 
diagnosis by biopsy, probably glioma.

The veteran's death certificate shows that the immediate 
cause of death was cerebral edema.  The underlying cause of 
death was listed as right cerebral tumor.  It was noted than 
an autopsy was performed.  

Correspondence from a VA pathologist, dated in October 1981, 
indicates that the veteran's autopsy revealed that the cause 
of death was due to marked swelling of the right hemisphere 
of the brain secondary to an infiltrating malignant brain 
tumor (malignant astrocytoma).  The tumor compressed the 
midbrain, pons, and cerebellum.  A part of the brain showed 
acute infarction.  The heart revealed a moderate degree of 
atherosclerosis of the vessels ("hardening of the vessels") 
and a thickening of the heart muscles.  

Correspondence from the Department of the Navy, dated in 
October 1980, indicates that an examination of Navy data 
confirms that the veteran participated in Operation 
CROSSROADS, a nuclear test series consisting of two 
detonations and occurring at Bikini Atoll in July 1946.  The 
veteran arrived in the Marshall Islands aboard U.S.S. Walke 
in May 1946.  He was transferred in June 1946 to the U.S.S. 
San Marcos for duty with the Boat Pool at Bikini during the 
operation.  It was noted that dosimetry data for CROSSROADS 
as well as the veteran's medical record revealed that there 
was no recorded radiation exposure data or any indication 
that the veteran was issued a film badge.  It was further 
noted that the highest recorded cumulative radiation exposure 
for any individual at CROSSROADS was 3.52 rem gamma, an 
exposure well within the national occupational radiation 
exposure standards which permitted 5.0 rem per calendar year.

Information obtained from an Atmospheric Nuclear Test 
Participant Letter confirms that the veteran received an 
estimated 0.330 rem gamma exposure.  Therefore, as his 
exposure to ionizing radiation during service is clearly 
evident, this point is conceded.  Although the veteran met 
the criteria for a "radiation-exposed veteran" under 
38 U.S.C.A. § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3), 
malignant tumors of the brain is not among the "radiogenic 
diseases" listed under either 38 U.S.C.A. § 1112(c)(2) or 
38 C.F.R. § 3.309(d)(2) as being recognized by VA--on a 
presumptive basis--as a residual of such exposure.  
Accordingly, service connection for a malignant brain tumor 
may not be presumed under 38 U.S.C.A. § 1112(c) or 38 C.F.R. 
§ 3.309(d)(2).  

Service connection, however, also may be established for 
disabilities deemed as "radiogenic diseases" pursuant to 
38 C.F.R. § 3.311.  Tumors of the brain and central nervous 
system are considered to be a potentially radiogenic diseases 
under this regulation.  See 38 C.F.R. § 3.311(b)(2).  
Consequently, the appellant is entitled to the procedural 
advantages set forth in 38 C.F.R. § 3.311 (2000).  However, 
38 C.F.R. § 3.311 requires that a causal link be demonstrated 
between radiation exposure in service and the subsequent 
development of malignant astrocytoma.  Under 38 C.F.R. 
§ 3.311, causation is not presumed but must be shown.  
Moreover, under the relevant sections of 38 C.F.R. § 3.311, 
when a radiogenic disease manifests itself subsequent to 
service and it is contended that the disease is a result of 
exposure to ionizing radiation in service, a dose assessment 
as to the size and nature of the radiation must be made.

In this regard, the appellant submitted evidence to show that 
the veteran was diagnosed with a radiogenic disease and 
claimed that the veteran's exposure to radiation while in 
military service caused this disease.  Pursuant to the 
regulation--38 C.F.R. § 3.311(a)(2)(i)--the RO then requested 
a dose assessment from the Defense Threat Reduction Agency 
(DTRA), formerly known as the Defense Nuclear Agency.  The 
DTRA responded in August 2000, by confirming that the veteran 
was present at Operation CROSSROADS, a U.S. atmospheric 
nuclear test series conducted at the Pacific Proving Ground 
during 1946.  It was noted that a careful search of the 
dosimetry data revealed no record of radiation exposure for 
the veteran; however, a scientific dose reconstruction 
indicates that the veteran would have received a probable 
dose of 0.343 rem gamma (0.4 rem rounded) (upper bound of 0.9 
rem gamma).  A scientific dose reconstruction indicates that, 
due to the distance of the veteran's unit from ground zero, 
he had virtually no potential for exposure to neutron 
radiation.  A reconstruction report indicates that the 
veteran had no potential for internal exposure based on the 
veteran's unit's activities.  The application of the report's 
methodology to the brain indicates that the veteran's 
(50-year) committed dose equivalent was 0.0 rem.

After receiving confirmation of radiation exposure, the RO 
properly referred the claim to the Director of Compensation 
and Pension for review who acted on behalf of the Under 
Secretary for Benefits in September 2000.  Due to the nature 
of the claim, the Director of Compensation and Pension 
requested an advisory opinion from the Under Secretary for 
Health regarding the relationship between the veteran's 
disability and exposure to ionizing radiation in service.  
The appellant and her representative were apprised of this 
medical opinion request in an October 2000 letter.

Susan H. Mather, M.D., writing the opinion for the Under 
Secretary for Health, who as the Chief Public Health and 
Environmental Hazards Officer of the Veterans Health 
Administration, submitted a statement in October 2000.  Dr. 
Mather indicated that she had reviewed the Defense Threat 
Reduction Agency estimates that the veteran was exposed to 
the following doses of ionizing radiation during military 
service: 0.343 rem gamma (0.4 rem rounded) (upper bound of 
0.9 rem gamma), virtually no potential for neutron, and 
internal 50-year committed dose equivalent to the brain - 0.0 
rem.  Dr. Mather opined that it was "unlikely the veteran's 
brain tumor (malignant astrocytoma) can be attributed to 
exposure to ionizing radiation in service."  As support for 
her opinion, Dr. Mather noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988 did not provide 
screening doses for tumors of the brain or central nervous 
system, and that, according to the Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), 1990, pages 
310-313, the dose relationship is uncertain and many of the 
studies relate to exposure in utero or during childhood.  Dr. 
Mather also cited Mettler and Upton, Medical Effects of 
Ionizing Radiation, pages 73 and 122 (2d ed. 1995), and said 
that, the brain and central nervous system appeared to have 
low to medium sensitivity to the effects of ionizing 
radiation and that most studies in adults show no excess risk 
or a nonstatistically significant increased risk for brain 
tumors especially when the dose is less than 100 rads.  
(Mettler and Upton, page 122).

After receiving Dr. Mather's October 2000 report, the 
Director of Compensation and Pension advised the RO, in a 
letter dated in October 2000, that there was no reasonable 
possibility that the veteran's disability resulted from 
radiation exposure in service. 

The Board notes that the veteran's service medical records do 
not show treatment for tumor-related problems.  No medical 
evidence has been submitted showing that the veteran had 
complaints or findings related to a brain tumor until about 
24 years after discharge from service when right 
hemispherical tumor was diagnosed in June 1973.  The salient 
point to be made about this case is that neither the 
documents submitted by the appellant nor the records obtained 
by VA provide competent evidence of an association 
specifically between the veteran's malignant astrocytoma and 
his in-service exposure to ionizing radiation.  Consequently, 
given the conclusion by VA's Chief Public Health and 
Environmental Hazards Officer that it was unlikely that the 
veteran's brain tumor (malignant astrocytoma) could be 
attributed to exposure to ionizing radiation in service, the 
Board concludes that no further development is required under 
38 C.F.R. § 3.311(c).  Moreover, the Board finds that the 
October 2000 opinion is persuasive and uncontradicted by the 
remaining evidence of record.  Additionally, there is no 
indication that any brain tumor was manifest within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the appellant and her 
representative's statements regarding the onset of the 
veteran's malignant astrocytoma.  However, neither the 
appellant nor her representative profess to have any 
professional medical expertise and/or training.  Therefore, 
they do not have the medical competence to link causally the 
veteran's fatal malignant astrocytoma to his service 
including his exposure to ionizing radiation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
representative has argued that an independent medical opinion 
should be obtained, there is no indication in the record that 
the medical questions presented are complex or controversial.  
The case called for medical opinion evidence regarding the 
possible relationship between radiation exposure in service 
and development of the brain tumor that caused the veteran's 
death.  This was done by VA.  Nothing about the medical 
evidence suggests that a controversy exists on this point 
among those who provided the medical opinion evidence.

In summary, the record does not support a conclusion that 
malignant astrocytoma began in service, was manifest within a 
year of separation from service, see 38 C.F.R. § 3.307(a)(3), 
or was the result of exposure to in-service radiation.  
38 C.F.R. §§ 3.309(d), 3.311.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and service connection for the cause of the 
veteran's death is not warranted.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the appellant and her 
representative were notified in the statement of the case 
issued in March 2001, of the provisions of law relied on, and 
of the reasoning used in reaching a decision on the issue in 
this case.  In addition, the appellant was provided with an 
opportunity to request a hearing in order to provide 
testimony in support of her claim, but she did not request 
one.  Throughout the appeal, the appellant was given the 
opportunity to provide argument or evidence concerning the 
issue on appeal.  Moreover, the RO fully developed the case 
in accordance with the provisions of 38 C.F.R. § 3.311.  It 
thus falls to the Board to address this case on the merits, 
which it has done.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

